—In an action to recover damages for personal injuries, the plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Dutchess County (Pagones, J.), dated May 1, 2000, as denied that branch of his cross motion which was for summary judgment on the issue of liability pursuant to Labor Law § 240 (1).
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court properly denied that branch of the plaintiffs cross motion which was for summary judgment on the issue of liability pursuant to Labor Law § 240 (1) because there are questions of fact as to how the accident occurred (see, Castronovo v Doe, 274 AD2d 442; Avendano v Sazerac, Inc., 248 AD2d 340). Santucci, J. P., Altman, Luciano and H. Miller, JJ., concur.